Name: Council Decision (Euratom) 2016/852 of 12 May 2016 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Turkmenistan, of the other part, to take account of the accession of the Republic of Bulgaria, the Czech Republic, the Republic of Estonia, the Republic of Croatia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, Hungary, the Republic of Malta, the Republic of Poland, Romania, the Republic of Slovenia and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  European construction;  economic geography
 Date Published: 2016-05-31

 31.5.2016 EN Official Journal of the European Union L 142/1 COUNCIL DECISION (Euratom) 2016/852 of 12 May 2016 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Turkmenistan, of the other part, to take account of the accession of the Republic of Bulgaria, the Czech Republic, the Republic of Estonia, the Republic of Croatia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, Hungary, the Republic of Malta, the Republic of Poland, Romania, the Republic of Slovenia and the Slovak Republic to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the recommendation from the European Commission, Whereas: (1) In accordance with Article 6(2) of the 2003, 2005 and 2011 Acts of Accession, the accession to an agreement signed or concluded by the Member States and the Union with third countries or international organisations is to be agreed by means of a protocol to that agreement. In accordance with that Article, a simplified procedure is to apply to such accession, whereby a protocol is to be concluded by the Council, acting unanimously on behalf of the Member States, and by the third country concerned. (2) On 8 December 2003, the Council authorised the Commission to open negotiations, on behalf of the Communities and their Member States, with Turkmenistan with a view to concluding a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Turkmenistan, of the other part (the Agreement), to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the Union. (3) On 23 October 2006, the Council authorised the Commission to open negotiations, on behalf of the Communities and their Member States, with Turkmenistan with a view to concluding a Protocol to the Agreement, to take account of the accession of the Republic of Bulgaria and Romania to the Union. (4) On 14 September 2012, the Council authorised the Commission to open negotiations for the adaptation of agreements signed or concluded between the Union, or the Union and its Member States, and one or more third countries or international organisations, in view of the accession of the Republic of Croatia to the Union. (5) The negotiations were successfully concluded with Turkmenistan by the initialling of a Protocol to the Agreement to take account of the accession of the Republic of Bulgaria, the Czech Republic, the Republic of Estonia, the Republic of Croatia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, Hungary, the Republic of Malta, the Republic of Poland, Romania, the Republic of Slovenia and the Slovak Republic to the Union (the Protocol). (6) The signature and conclusion of the Protocol are subject to a separate procedure as regards matters falling within the competence of the Union and its Member States. (7) The conclusion, by the Commission, of the Protocol should be approved as regards matters falling within the competence of the European Atomic Energy Community, HAS ADOPTED THIS DECISION: Article 1 The conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Turkmenistan, of the other part, to take account of the accession of the Republic of Bulgaria, the Czech Republic, the Republic of Estonia, the Republic of Croatia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, Hungary, the Republic of Malta, the Republic of Poland, Romania, the Republic of Slovenia and the Slovak Republic to the European Union, is hereby approved (1). Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 May 2016. For the Council The President F. MOGHERINI (1) The text of the Protocol is attached to the Decision on the conclusion, on behalf of the European Union and its Member States, of a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Turkmenistan, of the other part, to take account of the accession of the Republic of Bulgaria, the Czech Republic, the Republic of Estonia, the Republic of Croatia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, Hungary, the Republic of Malta, the Republic of Poland, Romania, the Republic of Slovenia and the Slovak Republic to the European Union.